         Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
RICHARD SIMONE, JR.,                    )
                   Plaintiff,           )         CIVIL ACTION
                                        )
                   v.                   )         NO. 4:19-11070-TSH
                                        )
                                        )
ANDREW MONACO, JOSEPH FLYNN,            )
ROBERT QUINN, RICHARD MCKEON, )
THOMAS LENCKI, JR., MARK                )
SUTTMEIER, CLARK GEPHARDT,              )
JOSHUA TREFRY, STEVEN HALLAM, )
JAMES TOLLNER, JONATHAN                 )
BOURGET, JONATHAN SANTIMORE,            )
DAVID ARMSTONG, & JARROD                )
WOELLER,                                )
                  Defendants.           )
______________________________________ )


 ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO DISMISS (Docket
                          No. 15)

                                      November 12, 2019

HILLMAN, D.J.

       Richard Simone, Jr. (“Plaintiff”) filed this action under 42 U.S.C. § 1983 for battery and

violations of his Fourth and Fourteenth Amendment rights. (Docket No. 1). Sergeant Clark

Gephardt (“Sergeant Gephardt”), Officer Steven Hallam (“Officer Hallam”), Sergeant Joshua

Trefry (“Sergeant Trefry”), and Commissioner James Tollner (“Commissioner Tollner”)

(collectively, the “Nashua Defendants”) move to dismiss the claims against them for lack of

jurisdiction. (Docket No. 15). Because Plaintiff has not shown that the Nashua Defendants are

subject to personal jurisdiction in Massachusetts, the Court grants the motion to dismiss.
          Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 2 of 6



                                            Background

       The following facts are taken from Plaintiff’s Complaint (Docket No. 1) and assumed

true for the purposes of this motion.

       On May 5, 2016, the Worcester District Court issued a warrant for Plaintiff’s arrest after

he failed to appear at a probation hearing. (Docket No. 1 at 6). Six days later, as Massachusetts

police officers tried to arrest Plaintiff, Plaintiff drove over the border into New Hampshire.

(Docket No. 1 at 7–8). The Massachusetts police officers coordinated with New Hampshire

police officers to continue pursuing Plaintiff. (Docket No. 1 at 8). The pursuit ended when

Plaintiff stopped his vehicle on a residential dead-end street in Nashua, New Hampshire.

(Docket No. 1 at 8).

       Plaintiff remained in his vehicle as officers from Massachusetts State Police, New

Hampshire State Police, Holden Police Department, and Nashua Police Department surrounded

him. (Docket No. 1 at 8). Sergeant Gephardt, Officer Hallam, and Sergeant Trefry of the

Nashua Police Department were among those present. (Docket No. 1 at 8). Plaintiff complied

with an officer’s order to exit the vehicle and get on the ground. (Docket No. 1 at 8–9). After

his surrender, Troopers Andrew Monaco and Joseph Flynn began to strike Plaintiff’s body

repeatedly. (Docket No. 1 at 10). Although officers of the Nashua Police Department tried to

handcuff Plaintiff at one point, they did not try to stop the troopers from hitting Plaintiff.

(Docket No. 1 at 10–11). Plaintiff was eventually taken to a hospital in New Hampshire to treat

the injuries he sustained during this beating.

       On May 8, 2019, Plaintiff filed a § 1983 action against, among others, the Nashua

Defendants. (Docket No. 1). Count II alleges that Sergeant Gephardt and Officer Hallam

physically restrained Plaintiff while state police officers struck him in violation of his Fourth and



                                                   2
          Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 3 of 6



Fourteenth Amendment rights. (Docket No. 1 at 17). Count III alleges that Sergeant Gephardt

and Officer Hallam committed battery against Plaintiff. (Docket No. 1 at 18). Count IV alleges

that Sergeant Gephardt, Officer Hallam, and Sergeant Trefry violated Plaintiff’s constitutional

rights by failing to intervene when state police officers hit Plaintiff. (Docket No. 1 at 19).

Finally, Count VII alleges that the Nashua Police Department, acting under the supervision of

Commissioner Tollner, failed to adequately “train its officers or . . . maintain a policy of

intervention when an officer witnesses another law enforcement officer engaging in the clear use

of excessive force.” (Docket No. 1 at 24).

       The Nashua Defendants moved to dismiss for lack of personal jurisdiction on August 16,

2019. (Docket No. 15).

                                          Legal Standard

       A plaintiff bears “the burden of establishing that jurisdiction over the defendant lies in the

forum state.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016). When a defendant moves to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2), “the court may proceed to adjudication by one or another

among several different methods.” Boit v. Gar-Tec Prod., Inc., 967 F.2d 671, 674 (1st Cir.

1992). The most commonly used standard, applicable here, is the prima facie standard. Id. at

675. Under the prima facie standard, a court considers “whether the plaintiff has proffered

evidence that, if credited, is enough to support findings of all facts essential to personal

jurisdiction.” Id. A plaintiff “ordinarily cannot rest upon the pleadings, but is obliged to adduce

evidence of specific facts” supporting jurisdiction. Foster-Miller, Inc. v. Babcock & Wilcox

Canada, 46 F.3d 138, 145 (1st Cir. 1995).




                                                  3
          Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 4 of 6



                                             Discussion

       To establish personal jurisdiction over the Nashua Defendants, Plaintiff “must meet the

requirements of both the Massachusetts long-arm statute and the due process clause of the

Fourteenth Amendment.” See A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016). “The jurisdictional requirements imposed by the Massachusetts long-arm statute are quite

similar to, though not completely congruent with, the jurisdictional requirements imposed by the

Due Process Clause.” Baskin-Robbins, 825 F.3d at 34. In this case, the differences between the

requirements of the Massachusetts long-arm statute and the Due Process Clause are not relevant.

       There are two types of personal jurisdiction available: general jurisdiction and specific

jurisdiction. Plaintiff asserts both types of personal jurisdiction here.

                                          1. General Jurisdiction

       Plaintiff first contends that the Nashua Defendants are subject to general jurisdiction in

Massachusetts. (Docket No. 18 at 5–6). “General jurisdiction exists when the litigation is not

directly founded on the defendant’s forum-based contacts, but the defendant has nevertheless

engaged in continuous and systematic activity, unrelated to the suit, in the forum state.” United

Elec. Workers v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st Cir. 1992). To assert general

jurisdiction over a defendant, the defendant must “essentially [be] at home in the forum State.”

Goodyear Dunlop Tire Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

       Plaintiff has failed to show that the Nashua Defendants are “at home” in Massachusetts.

The Nashua Defendants are residents of New Hampshire and work in New Hampshire. (Docket

Nos. 16-1 at 1, 16-2 at 1, 16-3 at 1). They do not own any property in Massachusetts. (Docket

Nos. 16-1 at 1, 16-2 at 1, 16-3 at 1). Plaintiff alleges that the Nashua Defendants are nonetheless

subject to general jurisdiction in Massachusetts because they “enter[] Massachusetts as part of



                                                  4
           Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 5 of 6



their duties as a Nashua police officer.” (Docket No. 18 at 6). But Plaintiff cites to the Nashua

Defendants’ Motion to Dismiss to support this allegation, and the motion specifically notes that

Sergeant Gephardt, Officer Hallam, and Sergeant Trefrey do not “regularly enter Massachusetts

in their normal course of their duties as Nashua police officers.” 1 (Docket No. 16 at 2). And the

affidavits attached to the motion contain uncontradicted sworn testimony from Sergeant

Gephardt, Officer Hallam, and Sergeant Trefrey attesting to this fact. (Docket Nos. 16-1 at 1–2,

16-2 at 1–2, 16-3 at 1–2). Absent evidence demonstrating that the Nashua Defendants entered

Massachusetts in the course of their duties, the Court declines to accept this allegation as true.

         Plaintiff alternatively contends that the “extensive” contact between New Hampshire and

Massachusetts police officers creates continuous and systematic contact warranting general

jurisdiction. (Docket No. 18 at 6). But Plaintiff has not alleged that any of the Nashua

Defendants engaged in extensive contact with Massachusetts police officers, and this Court

declines to hold that reciprocal legislation or contact between police officers in New Hampshire

and police officers in Massachusetts creates general jurisdiction as to all police officers in either

state.

                                          2. Specific Jurisdiction

         Plaintiff next contends that the Nashua Defendants are subject to specific jurisdiction in

Massachusetts. To assess whether specific jurisdiction exists, courts consider “(1) whether the

claim ‘directly arise[s] out of, or relate[s] to, the defendant’s forum state activities;’ (2) whether

the defendant’s in-state contacts ‘represent a purposeful availment of the privilege of conducting

activities in the forum state, thereby invoking the benefits and protections of that state’s laws and




1
      Plaintiff does not separately suggest that Commissioner Tollner regularly entered
Massachusetts as part of his normal duties.
                                                   5
          Case 4:19-cv-11070-TSH Document 47 Filed 11/12/19 Page 6 of 6



making the defendant’s involuntary presence before the state’s courts foreseeable;’ and (3)

whether the exercise of jurisdiction is reasonable.” Baskin-Robbins, Inc., 825 F.3d at 35

(quoting C.W. Downer & Co. v. Bioriginal Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir. 2014)).

       Plaintiff does not assert that his claims arise out of the Nashua Defendants’ contacts with

Massachusetts or that the Nashua Defendants purposefully availed themselves of the privilege of

conducting activities in Massachusetts. Nor can he. The Nashua Defendants pursued Plaintiff in

New Hampshire, arrested him in New Hampshire, allegedly battered him and/or failed to

intervene in New Hampshire, and were allegedly inadequately trained in New Hampshire. The

relevant contacts, in other words, pertain only to New Hampshire.

       Plaintiff appears to argue that the satisfaction of the Gestalt reasonableness factors can

remedy the failure to demonstrate relatedness or purposeful availment. But the First Circuit has

rejected this premise. See, e.g., United Elec., Radio & Mach. Workers of Am. v. 63 Pleasant St.

Corp., 960 F.2d 1080, 1089 (1st Cir. 1992). In United Electrical, Radio and Machine Workers

of America, for example, the First Circuit declined to consider the second or third prong of the

specific jurisdiction analysis for the plaintiff’s breach of contract claim where plaintiff failed to

meet the relatedness prong. See id. at 1089–90. Thus, Plaintiff’s failure to introduce any

evidence of relatedness or purposeful availment is fatal to his claim, and the Court cannot

exercise specific jurisdiction over the Nashua Defendants.

                                             Conclusion

       For the reasons stated above, Defendants’ motion is granted. (Docket No. 15).

SO ORDERED

                                                                            /s/ Timothy S. Hillman
                                                                         TIMOTHY S. HILLMAN
                                                                               DISTRICT JUDGE



                                                   6
